2019 WI 50

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2017AP2021
COMPLETE TITLE:         Town of Rib Mountain,
                                   Plaintiff-Appellant,
                             v.
                        Marathon County,
                                   Defendant-Respondent-Petitioner,
                        Town of McMillan, Town of Mosinee, Town of
                        Stettin, Town
                        of Texas, Town of Wausau and Town of Weston,
                                   Defendants-Respondents.

                           REVIEW OF DECISION OF THE COURT OF APPEALS
                           Reported at 383 Wis. 2d 493,916 N.W.2d 164
                                PDC No:2018 WI App 42 - Published

OPINION FILED:          May 16, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          February 14, 2019

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Marathon
   JUDGE:               Gregory B. Huber

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:   ABRHAMSON, J. and A.W. BRADLEY, J. did not
                        participate.

ATTORNEYS:


       For the defendant-respondent-petitioner, there were briefs
filed by Scott M. Corbett, corporation counsel. There was an
oral argument by Scott M. Corbett.


       For the plaintiff-appellant, there was a brief filed by
Dean R. Dietrich, Esq., Alyson D. Dieckman, Esq., and Dietrich
Vanderwaal S.C., Wausau. There was an oral argument by Dean R.
Dietrich.
    An amicus curiae brief was filed on behalf of Wisconsin
Counties Association by Andrew T. Phillips, Bennett J. Conard,
and Von Briesen & Roper, S.C., Milwaukee.




                                2
                                                                              2019 WI 50
                                                                      NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.       2017AP2021
(L.C. No.    2017CV207)

STATE OF WISCONSIN                                 :            IN SUPREME COURT

Town of Rib Mountain,

              Plaintiff-Appellant,

      v.
                                                                          FILED
Marathon County,
                                                                      May 16, 2019
              Defendant-Respondent-Petitioner,
                                                                        Sheila T. Reiff
Town of McMillan, Town of Mosinee, Town of                           Clerk of Supreme Court
Stettin, Town of Texas, Town of Wausau and Town
of Weston,

              Defendants-Respondents.




      REVIEW of a decision of the Court of Appeals.                     Reversed.


      ¶1     REBECCA      GRASSL   BRADLEY,    J.       In    1957,     the    Wisconsin
legislature      conferred     authority      on    counties       to   "establish        a
rural naming or numbering system in towns for the purpose of
aiding      in   fire     protection,   emergency            services,        and   civil
defense."        Wis. Stat. § 59.54(4) (2017-18).1                   Marathon County

      1All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.
                                                                                No.     2017AP2021



decided to establish such a system in 2016 but the Town of Rib
Mountain         challenged       its    authority            to   do   so,    contending      the
statute confines counties to implementing naming and numbering
systems only within "rural" areas of towns.                                   Marathon County
maintains that the only territorial restriction on its authority
to establish a "rural naming or numbering system" is "in towns."
The circuit court denied the Town declaratory relief, the Town
appealed its decision, and the court of appeals reversed.                                       We
agree with Marathon County and hold, consistent with the text of
the statute, that Marathon County may establish a rural naming
or numbering system in towns, and the statute does not restrict
this    exercise of authority                 to        only rural areas            within them.

"Rural" merely describes the naming or numbering system and the
roads       to    which     the    system       applies;           it   has    no    independent
operative        effect.          We    reverse         the   decision    of    the    court    of
appeals.
                                        I.    BACKGROUND
       ¶2        In 2016, Marathon County passed Ordinance #O-7-16 to

"establish[]         and    maintain[]          a       county     addressing        system    for
Marathon         County."         See    Marathon         Cty.      Or.   § 9.20(2)      (2018).
Under the ordinance, Marathon County would "assign each location
[in Marathon County] a unique address which will aid emergency
[personnel]         in    providing          fire       protection,       emergency      medical
services, and law enforcement services; and meet other general
locational needs such as delivery services of the public."                                     See
id.     The ordinance applied "to each road, home, business, farm,


                                                    2
                                                                      No.     2017AP2021



structure, or other establishments in the unincorporated areas
of the County."         See Marathon Cty. Or. § 9.20(4) (2018).

       ¶3      The Town of Rib Mountain was one of 40 towns required
by Marathon County to participate in the addressing system.                           The
Town filed an action for declaratory relief against Marathon
County.2       The Town alleged that "Marathon County's authority to
implement a naming and numbering system in towns is limited to
rural naming and numbering systems, upon which only rural roads
and        intersections,       homes,    businesses,        farms,         and     other
establishments may be assigned a name or number, and only when
the purpose of implementing a rural naming and number system in
towns      is to     aid in fire     protection, emergency services,                  and

civil       defense."       The   Town    asserted    that    Marathon        County's
"[o]rdinance unlawfully exceeds the statutory authority granted
to Marathon County by the Wisconsin Legislature and intrudes
upon    the Town's statutory         authority       to   choose   or       change   the
names of urban or non-rural roads."
       ¶4      The    circuit     court    denied     the    Town's         claim     for
declaratory relief.3         The circuit court disagreed with the Town's
assertion that "rural" as used in Wis. Stat. § 59.54 restricts
where Marathon County may establish an addressing system, and it


       2
       The Complaint added the Towns of McMillan, Mosinee,
Stettin, Texas, Weston, and Wausau as necessary parties. Those
towns filed letters with the Clerk of the Supreme Court stating
that they will not be filing a brief and will abide by this
court's decision.
       3   The Honorable Gregory Huber presided.


                                           3
                                                                            No.           2017AP2021



held    that       the    term     "'rural'     modifies          'naming       or     numbering
system'——it has to do with the type of system, not with the
location where it can be imposed."                    The circuit court ruled that
"rural" was best read to mean "unincorporated."                                 Because, the
circuit court reasoned, the statute's "only limitations are that
it be implemented 'in towns' and that it be implemented 'for the
purpose of aiding in fire protection, emergency services, and
civil       defense,'"       the    circuit        court     denied       the    motion         for
declaratory relief.
       ¶5        The Town appealed, and the court of appeals reversed
the circuit court.            Town of Rib Mountain v. Marathon Cty., 2018

WI   App     42,    383 Wis. 2d 493,        916 N.W.2d 164.          The        court     of

appeals determined Marathon County could implement a naming or
numbering system only in "unincorporated areas that also qualify
as 'rural.'"         Id., ¶1.            The court of appeals rejected Marathon
County's argument that the word "rural" describes the type of
naming or numbering system and does not impose a territorial
limitation on Marathon County's authority.                           Id., ¶¶12-13.              The
court       of     appeals       concluded      that        the    "use     of       the        word
'rural' . . . unambiguously demonstrates that [the legislature]
intended to restrict a county's naming and numbering authority
to 'rural' areas."                 Id.      The court of appeals rejected the
circuit           court's          definition          of         "rural"            to         mean
"'unincorporated' . . . because it renders the word 'rural' in
Wis.    Stat.       § 59.54(4)       and     (4m)    surplusage."               Town       of   Rib
Mountain, 383 Wis. 2d 493, ¶¶15-16.


                                               4
                                                                     No.        2017AP2021



      ¶6     Having concluded that the statute restricts Marathon
County's authority to implement a naming and numbering system to
rural      areas    in   towns,       the       court    of     appeals     consulted
dictionaries to give meaning to "rural." Id., ¶18.                          Combining

several definitions, the court of appeals adopted the following
definition of "rural" for Wis. Stat. § 59.54(4) and (4m):

      [T]hese definitions establish that:       (1) the term
      "rural"   is  used   to   describe   things   that   are
      characteristic of, or related to, the "country"; and
      (2) the "country" encompasses places that are distinct
      from "urban" areas——i.e., areas with comparatively
      higher concentrations of people or buildings.      Based
      on these definitions, we conclude the term "rural" in
      Wis. Stat. § [59.54](4) and (4m) denotes areas that
      are not urban.     In other words, the term "rural"
      refers to areas that are comparatively less densely
      populated by people or buildings, or areas that are
      characteristic of, or related to, the country.
Town of Rib Mountain, 383 Wis. 2d 493, ¶20 (footnote omitted).
      ¶7     Employing      this    definition      of   "rural,"    the        court   of
appeals held that "[t]he County thus exceeded its authority by

mandating the implementation of a uniform addressing system in
all   unincorporated        areas    of     the   County,       without    regard       to
whether     those   areas    also    qualified      as   'rural.'"         Id.,      ¶28.
However, despite adopting a definition of "rural" and declaring
Marathon     County's    ordinance        too   broad,    the    court     of    appeals
remanded     the case, placing         the burden on Marathon County                    to
"demonstrate which portions of Rib Mountain, if any, qualify as
'rural,' according to the plain meaning of the term as set forth
above."     Id., ¶29.    The court of appeals instructed:

      As a general matter, we do not require the County to
      use any particular criteria in order to determine
                                            5
                                                                               No.   2017AP2021


       which   unincorporated  land   within  its   territory
       qualifies as "rural," for purposes of Wis. Stat.
       § 59.54(4) and (4m), and which does not.           The
       legislature chose not to include any specific criteria
       in those subsections for distinguishing between rural
       and non-rural areas.     Its failure to do so makes
       sense, because the criteria used to make that
       distinction will likely vary on a county-by-county
       basis, as land that might reasonably be categorized as
       rural in the context of a more populous county could
       conceivably be categorized as urban in the context of
       a less populous county.
Town   of   Rib     Mountain,     383 Wis. 2d 493,             ¶30.       The      court    of
appeals     did    "not   endeavor      to   establish           specific       factors      for
determining        what   property      qualifies           as        rural"     and    tasked
Marathon County with "establish[ing] clear, reasonable criteria
for identifying 'rural' areas within its territory."                                 Id., ¶31.

A reviewing court in the future was to "review any challenges to
a county's criteria or their implementation by considering both
the unique factual circumstances presented and the purposes of
the    relevant     statutory      subsections,         so       as    to   determine        the

reasonableness of the county's conclusions."                          Id.
       ¶8    Marathon County petitioned this court for review, and
we granted the petition.
                                  II.    DISCUSSION
                             A.    Standard of Review
       ¶9    This     case    requires           us    to    interpret           Wis.    Stat.
§ 59.54(4) and (4m).          Statutory interpretation is a question of
law we review de novo.            CED Props., LLC v. City of Oshkosh, 2018
WI 24,   ¶20,    380 Wis. 2d 399,           909 N.W.2d 136.              "[S]tatutory
interpretation 'begins with the language of the statute'" and
"[i]f the meaning of the statute is plain, we ordinarily stop

                                             6
                                                                            No.    2017AP2021



the inquiry."       State ex rel. Kalal v. Circuit Court for Dane

Cty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110 (quoted
source     omitted).    We     give       statutory         language        "its    common,
ordinary,     and   accepted        meaning,         except      that       technical      or
specially-defined words or phrases are given their technical or
special definitional meaning."                 Id.     Context and structure are
also "important to meaning," and we interpret statutory language
"in the context in which it is used; not in isolation but as
part of a whole; in relation to the language of surrounding or
closely-related     statutes;       and    reasonably,           to    avoid      absurd    or
unreasonable results."         Id., ¶46.          "Where statutory language is
unambiguous, there is no need to consult extrinsic sources of

interpretation, such as legislative history."                         Id.
                                B.        Analysis
     1.    Wisconsin Stat. § 59.54(4) and (4m) apply in towns.
     ¶10    The issue is whether Wis. Stat. § 59.54(4) and (4m)
restrict Marathon County's authority to establish a naming or
numbering system to "rural" areas.                   Generally, towns possess the
authority to assign a name to, or rename, each road within their
borders.      See   Liberty    Grove       Town       Bd.   v.      Door    Cty.    Bd.    of
Supervisors,    2005   WI     App    166,       ¶¶9-10,       284 Wis. 2d 814,        702
N.W.2d 33; see also Wis. Stat. § 60.23(17) (the town board may
"[n]ame, or change the name of, any street in the town under"
Wis. Stat. § 82.03(7)); and § 82.03(7) ("The town board shall,
by ordinance, assign a name to each of the roads that are under




                                           7
                                                           No.   2017AP2021



the town's jurisdiction.").       Originally enacted in 1957,4 Wis.
Stat.     § 59.54,   "gives   counties   discretionary     authority    to
establish a rural naming or numbering system when the purpose of
the system is to aid in fire protection, emergency services and
civil defense," thereby overriding towns' traditional authority
to name roads.       Liberty Grove Town Bd., 284 Wis. 2d 814, ¶¶11,

15.     The Town argues that Marathon County exceeded its statutory
authority by enacting an ordinance calling for the renaming of
roads throughout the Town because at least certain areas within
the Town are not rural, as the Town perceives them.5
      ¶11   Wisconsin    Stat.   § 59.54(4)   and   (4m)     provide    as
follows:

      (4) Rural naming or numbering system.    The board may
      establish a rural naming or numbering system in towns
      for the purpose of aiding in fire protection,
      emergency services, and civil defense, and appropriate
      and expend money therefor, under which:

      (a) Each rural road, home, business, farm or other
      establishment, may be assigned a name or number.

      (b) The names or numbers may be displayed on uniform
      signs posted on rural roads and intersections, and at
      each home, business, farm or other establishment.

      (4m)   Rural      naming  or  numbering  system;  town
      cooperation.      The rural naming or numbering system

      4The original version of the statute was enacted in 1957 as
Wis. Stat. § 59.07. See 1957 Wis. Laws, ch. 23, § 1.
      5The Town argues that it is urban, but it maintains that
"the rural or urban nature of Rib Mountain is more appropriately
decided by the Circuit Court," and it agrees with the court of
appeals decision to remand for a factual determination on this
issue.


                                    8
                                                                              No.    2017AP2021


          under sub. (4) may be carried out in cooperation with
          any town or towns in the county.
          ¶12    Under the text of Wis. Stat. § 59.54, Marathon County
"may establish a rural naming or numbering system in towns."

§ 59.54(4) (emphasis added).                      Accordingly, the territorial limit
on Marathon County's authority to establish a "rural naming or
numbering system" is "in towns."                          Subsection (4) does not say
"in rural towns" or "in rural portions of towns."                                 And "rural"
does not modify this locational limitation.                            Subsections (4) and

(4m)          both   describe      a    "rural          naming    or   numbering      system,"
repeating the title given to each subsection, at least in part.6
The word "rural" in these subsections describes the "naming or
numbering system"; it does not modify the territorial scope of
"in       towns."       As   a     textual         matter,       the   use   of   "rural"    in
subsections           (4)    and       (4m)       does     not    impose     an     additional
territorial           constraint        on        the    establishment       of     naming   or
numbering systems, limiting them to only rural towns or rural
portions of towns.              In subsections (4) and (4m), "rural" instead
is    a       general description            of    the naming or numbering             system,

while "in towns" is the territorial scope of Marathon County's
authority.
          ¶13    Paragraphs (4)(a) and (4)(b) likewise do not modify
subsection (4)'s territorial perimeter of "in towns."                                Paragraph

          6
       "The  titles   to   subchapters,  sections,   subsections,
paragraphs and subdivisions of the statutes and history notes
are not part of the statutes."      Wis. Stat. § 990.001(6); see
also Manitowoc Co. v. Lanning, 2018 WI 6, ¶72 n.4, 379
Wis. 2d 189, 906 N.W.2d 130 (R. Grassl Bradley, J., concurring).


                                                    9
                                                                           No.    2017AP2021



(a) states that "[e]ach              rural road, home,               business, farm        or

other   establishment, may           be assigned      a name          or     number,"     and
paragraph (b) provides that the "numbers may be displayed on
uniform signs posted on rural roads and intersections, and at
each home, business, farm or other establishment."                               Wis. Stat.
§ 59.54(4)(a)-(b)       (emphasis       added).          The    Town       "concedes      the
adjective 'rural' may not apply to each noun" in these lists.
We agree.      "Rural" modifies "road" in paragraph (a) and "roads
and intersections" in paragraph (b).                 Here too the word "rural"
describes     the     roads    and     intersections       but        does    not      modify
subsection     (4)'s    territorial         restriction        of     establishing        the
system "in towns."            The text of § 59.54(4) and (4m) plainly

delineates     where    a     county    may      establish       a    rural      naming    or
numbering system——"in towns"——while the word "rural" generally
describes the "naming or numbering system" and the "roads and
intersections" within that system.
             2.   "Rural" has descriptive but not operative
                      meaning in Wis. Stat. § 59.54.
       ¶14   Having    concluded       that      "rural"       does    not    modify      the
locational parameter of "in towns," we now address what the word
"rural" means in the context of this statute.                         The Town insists
that    we   "must    consider       each    term   in     the       statute      to    avoid
surplusage" and argues that "rural" further restricts Marathon
County's authority to establish a naming or numbering system
within only the rural portions of towns rather than throughout
towns in their entirety.             The Town asks us to adopt the court of
appeals' definition of "rural" which was "not urban," "areas

                                            10
                                                                                No.        2017AP2021



that    are   comparatively             less      densely       populated       by     people      or
buildings, or areas that are characteristic of, or related to,
the    country."       Town        of    Rib      Mountain,       383 Wis. 2d 493,           ¶20.

Marathon      County    urges          us    to     reject       the    court     of       appeals'
definition       and        instead          hold         that     "rural"           refers         to
unincorporated         areas,           meaning         towns     that    have         not      been
incorporated       into         villages          or     cities.          We      reject        both
definitions because "rural" is most reasonably read as a general
descriptor.      Because it has no legally operative meaning, it is
surplusage.
       ¶15    Even though our               interpretation         results in declaring
"rural"      surplusage,         the     canon         against    surplusage          is    not    an

imperative that must be followed inexorably regardless of where
that leads.        See Milwaukee Dist. Council 48 v. Milwaukee Cty.,
2019 WI 24, ¶17 n.10, 385 Wis. 2d 748, 924 N.W.2d 153; State v.
Mason, 2018 WI App 57, ¶26, 384 Wis. 2d 111, 918 N.W.2d 78 ("The
directive     that     we       endeavor       to   give     meaning      to    all        parts   of
statutes so as to avoid surplusage is not a directive that we
give different terms different meanings, regardless where that
leads.").       Rather, the surplusage canon merely instructs that
statutory      language         should       be     read    "where       possible          to   give
reasonable effect to every word."                          Kalal, 271 Wis. 2d 633, ¶46
(emphasis added).               We recognize that "[s]ometimes drafters do
repeat    themselves        and     do      include       words    that     add       nothing       of
substance."        Milwaukee Dist. Council 48, 385 Wis. 2d 748, ¶24
(quoting      Scalia        &     Bryan        A.      Garner,     Reading        Law:             The
Interpretation of Legal Texts 176 (2012)); see also                                    Arlington
                                                  11
                                                                             No.     2017AP2021



Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 291, 299 n.1

(2006) ("While it is generally presumed that statutes do not
contain surplusage, instances of surplusage are not unknown.");
United States v. Bronstein, 849 F.3d 1101, 1110 (D.C. Cir. 2017)
(declining to apply the canon against surplusage, and observing
that    at     times "drafters            do repeat      themselves and            do include
words that add nothing of substance" (quoting Scalia at 176-
77)).         For this reason, the canon against surplusage is not
absolute.         Milwaukee       Dist.        Council      48,   385 Wis. 2d 748,           ¶17
n.10; Mason, 384 Wis. 2d 111, ¶26 ("the 'preference for avoiding
surplusage       constructions            is     not     absolute'"        (quoted        source
omitted)).

        ¶16    Because surplusage does exist in legislative drafting,
"[w]e should be wary . . . of 'creat[ing] unforeseen meanings or
legal    effects        from'    what      is   nothing      more    than    a     'stylistic
mannerism.'"        Milwaukee Dist. Council 48, 385 Wis. 2d 748, ¶25
(quoting Scalia, supra ¶15, at 177; alteration in original).
Indeed,        courts     have       observed        that     "[s]ometimes          the        most
reasonable       reading        of    a     statute,        one    that     gives        it    the
legislatively intended effect, is one that renders some language
in the statute surplusage."                 See Milwaukee Dist. Council 48, 385
Wis. 2d 748,        ¶24     (quoting            Mason,      384 Wis. 2d 111,              ¶26).
Applying the rule against surplusage may be inappropriate where
it would render an otherwise unambiguous statute ambiguous.                                     See
e.g.,    Lamie    v.     United      States      Tr.,    540 U.S. 526,     536    (2004)
(adopting an interpretation that rendered a term "surplusage" to
avoid ambiguity because "[w]e should prefer the plain meaning"
                                                12
                                                                                   No.      2017AP2021



and doing so would "avoid the pitfalls that plague too quick a
turn to the more controversial realm of legislative history");
see also Barton v. United States Attorney Gen., 904 F.3d 1294,

1301 (11th Cir. 2018) (explaining that when "faced with a choice
between      a    plain-text          reading      that       renders      a    word     or    clause
superfluous            and     an     interpretation            that       gives       every       word
independent meaning but, in the doing, muddies up the statute——
courts    'should            prefer    the    plain      meaning         since     that     approach
respects the words of Congress.'" (quoting Lamie, 540 U.S. at
536)); TMW Enters., Inc. v. Federal Ins. Co., 619 F.3d 574, 578
(6th     Cir.      2010)        (interpreting            an     insurance          contract          and
explaining "'[w]here there are two ways to read the text'——and

the    one       that    avoids       surplusage         makes       the       text    ambiguous——
'applying         the        rule     against       surplusage            is,      absent       other
indications, inappropriate.'" (quoting Lamie, 540 U.S. at 536)).
       ¶17       The    imprecision          of    "rural"         and    the     absence       of    a
statutory        definition         supports       our     conclusion          that      "rural"      as
used in Wis. Stat. § 59.54(4) and (4m) is a general descriptive
term, not a territorial constraint.                           The ordinary definition of
"rural" is both broad and nebulous; attempting to apply it would
generate         unnecessary          ambiguity.           "Rural"        broadly        refers       to
things    that         are     related       to,   or     are      characteristic            of,     the
country      in        contrast       to   more     populated            areas.        The     common
dictionary        definitions          relied       upon      by    the     court      of     appeals
illustrate the point:

       The dictionaries we have consulted generally define
       the adjective "rural" as describing something that is

                                                   13
                                                   No.   2017AP2021


     related to, or characteristic of, the country.     For
     instance, one dictionary defines "rural" as "in,
     relating to, or characteristic of the countryside
     rather than the town."     Rural, New Oxford American
     Dictionary (2001).      Another dictionary similarly
     defines "rural" as "of or relating to the country,
     country people or life, or agriculture." Rural,
     Webster's New Collegiate Dictionary (1977).    A third
     defines "rural" as "of, relating to, associated with,
     or typical of the country."     Rural, Webster's Third
     New International Dictionary (1993).
Town of Rib Mountain, 383 Wis. 2d 493, ¶18.   Our review of other
dictionary definitions yields essentially identical results.7
     ¶18   If "rural" means something related to the "country,"
these definitions beg the question of what "country" means.     The
dictionaries relied upon by the court of appeals similarly fail
to establish a more concrete definition:

     "Country," in turn, is defined by one dictionary as
     "districts and small settlements outside large towns,
     cities, or the capital." Country, New Oxford American
     Dictionary (2001).    Another dictionary states that
     "country" means both "an indefinite usu[ally] extended
     expanse of land" and "rural as distinguished from
     urban areas."     Country, Webster's New Collegiate
     Dictionary (1977).     A third dictionary similarly
     defines "country" as both "an expanse of land of
     undefined but usu[ally] considerable extent" and
     "rural regions as distinguished from city, town, or

     7 Black's Law Dictionary defines "rural" as "[c]oncerning
the country, as opposed to urban (concerning the city)." Rural,
Black's Law Dictionary (6th ed. 1990).     The American Heritage
Dictionary   defines   "rural"   as  "[o]f,   relating   to,  or
characteristic of the country," "relating to people who live in
the country," or "relating to farming."          Rural, American
Heritage Dictionary (5th ed. 2011). Finally, the Shorter Oxford
English Dictionary defines "rural" in pertinent part as "[o]f,
pertaining to, or characteristic of the country or country life;
existing or performed in the country; agricultural, pastoral."
Rural, Shorter Oxford English Dictionary (6th ed. 2007).


                               14
                                                                            No.    2017AP2021


       other thickly inhabited and built-up areas." Country,
       Webster's Third New International Dictionary (1993).
Town       of   Rib    Mountain,    383 Wis. 2d 493,     ¶19    (emphasis         added;
alterations in original).                 The dictionaries we reviewed provide
similar definitions.8
       ¶19       These    definitions       illustrate    that        the     meaning     of
"rural"         is    subjective    and    indeterminate.         Common          dictionary
definitions are somewhat circular because "rural" points us to
"country," and "country" is often defined as comprising "rural"

areas, which brings us back full circle to "rural" but with no
elucidation of its meaning.                  "Rural," according to prevailing
dictionary           definitions,    generally    refers    to     things          that   are
related to, or are characteristic of, the country, in contrast
to   more       populated    areas,       rendering    "rural"    a    relative        term,
subject to the eye of the beholder.                   What is considered rural in
one area might be deemed urban in another.                   The criteria used to
determine whether an area is rural or urban will undoubtedly
change from county to county because land might be categorized
as   rural       (i.e.,    more    sparsely    populated)    in a more             populous

county but that same land might be categorized as urban in a


       8Black's Law Dictionary defines "country" as "[r]ural, as
distinguished from urban areas," country, Black's Law Dictionary
(6th ed. 1990), the American Heritage Dictionary defines it as
"[a]n area or expanse outside cities and towns; a rural area,"
country, American Heritage Dictionary (5th ed. 2011), and the
Shorter Oxford English Dictionary defines it in part as "[o]f or
pertaining to rural as distinct from urban districts; situated
or living in the country; belonging to or characteristic of the
country, esp. as contrasted with the town."     Country, Shorter
Oxford English Dictionary (6th ed. 2007).


                                             15
                                                                       No.     2017AP2021



less populous county.              Merely contrasting "rural" with "urban"
is unhelpful and gives no clues as to how one would go about
ascertaining        what     constitutes        "rural"    and     what     constitutes
"urban."       There is no way to determine how sparsely populated an
area must be in order to be rural, and the common dictionary
definitions do not include such criteria.                       Saying that "rural"
means    "characteristic           of,     or    related        to,   the     country,"
"comparatively less densely populated by people or buildings,"
or "not urban"——as the Town would have us define it——is little
more    than    a   tautology.        It    is    merely    a    melding     of     common
dictionary       definitions,        which       lack     objective       definitional
content.       The general definition is not, as the Town insists,

"workable and pragmatic"; it is utterly indeterminate.                             Nor are
we able to discern a better, more usable definition given the
vagueness of common dictionary definitions.
       ¶20     The purpose of Wis. Stat. § 59.54, as expressed in its
text,    supplies      an     additional        reason    to     reject     the     Town's
interpretation.            Ascribing different meaning to "rural" on a

town-by-town basis is unworkable and undermines the purpose of
§ 59.54.       "[P]urpose [is] perfectly relevant to a plain-meaning
interpretation         of     an     unambiguous          statute     as      long      as
the . . . purpose [is] ascertainable from the text and structure
of the statute itself, rather than extrinsic sources, such as
legislative history."           Kalal, 271 Wis. 2d 633, ¶48.                The purpose
of § 59.54(4) and (4m) is expressed in the text of the statute:
to allow counties to establish naming or numbering systems "to
aid[]    in     fire       protection,      emergency       services,        and     civil
                                           16
                                                                                 No.     2017AP2021



defense."       § 59.54(4).          The Town's (and the court of appeals')
construction of "rural" as a constraint on implementation of
such       systems     would        frustrate          the     public       safety        purpose
pronounced in the statute.                 A county would be required to make a
largely arbitrary determination of the extent to which a naming
or numbering system should apply to particular areas within each
town,       based     upon     relative         population          density,          effectively
precluding any uniformity within the system.                              Because of varying
population characteristics, the definition of "rural" would be
inconsistent,         resulting       in     the     statute's       application          varying
from county to county, from town to town, and, under the court
of appeals' construction, even within towns because only "rural"

portions      of     towns     would       participate         in    the     system.           Such
variation would hinder rather than help a county's provision of
emergency services, frustrating the explicit statutory purpose.
"A    textually       permissible       interpretation              that    furthers       rather
than       obstructs     the       document's        purpose        should       be     favored."
Scalia,      supra     ¶15,    63;     see      also     Student         Ass'n   of     Univ.   of

Wisconsin-Milwaukee            v.     Baum,        74 Wis. 2d 283,            294-95,       246
N.W.2d 622 (1976) (explaining "the purpose of the whole act is
to    be    sought    and     is    favored      over     a   construction             which   will
defeat the manifest object of the act").                            Given the absence of
any    textual       indication      that       "rural"       has    a    legally       operative
meaning, the purpose expressed in the language of the statute
lends       additional       support       to      our    rejection         of     the     Town's
interpretation of "rural" as a town-by-town limitation on the
scope of Marathon County's authority.
                                                17
                                                                               No.    2017AP2021



       ¶21    Marathon County's proffered definition of "rural" as
"unincorporated,"        while        more    precise       than    the     definition       the
Town   proposes,       fares no        better.        At     oral    argument,         Marathon
County explained that by "unincorporated" it meant towns that
had not incorporated into villages or cities; in other words,
Marathon County's use of "unincorporated" simply means "towns."9
But    defining       "rural"    to     mean       "town"    is     duplicative         of   "in
towns."       It creates unnecessary surplusage rather than giving
independent meaning to "rural," which would leave us where we
started:          "rural"         has        no      independent           legal       meaning.
Furthermore, "rural" does not mean "unincorporated" or "town,"
even   if     towns are generally             rural.         "Rural"       means      something

characteristic of or related to the country or areas that are
more       sparsely    populated.            In     the     absence       of    a     statutory
definition showing that the legislature intended "rural" to mean
"unincorporated"         or     "town"       we    will     not     read       one    into   the
statute.        The     text     of    the        statute    says     Marathon         County's
authority to establish a naming or numbering system is limited

to towns; therefore, this is the meaning we apply.                                   Wis. Stat.
§ 59.54(4).

       9
       Marathon County is correct.         Three categories of
municipalities exist in Wisconsin: towns, villages, and cities.
Towns are corporate bodies, see Wis. Stat. § 60.01(1) ("A town
is a body corporate[.]"), but may, under certain circumstances,
incorporate into villages or cities.    See generally Wis. Stat.
§ 66.0203.     Any municipal territory that has not been
incorporated into a village or a city remains unincorporated
territory, that is, a town.        Accordingly, "unincorporated"
territory and "town" are one and the same.


                                              18
                                                                           No.    2017AP2021



      ¶22   Our analysis is supported by other uses of "rural" in
the statutes, which demonstrate that when the legislature wants
to give "rural" a legally operative meaning, it has done so by
defining the term.        For example, in Wis. Stat. § 85.08(5), the
legislature defined "rural municipality" as "[a] city, town or
village with a population of 4,000 or less" or "[a] city, town
or village that is located in a county with a population density
of less than 150 persons per square mile," and in Wis. Stat.
§ 231.35(1)(d)     it    defined    "rural"       as     "outside      a    metropolitan
statistical area specified under 42 CFR 412.62(f)(ii)(A) or in a
city,   village,    or   town   with       a    population       of    not       more    than
14,000."     While these definitions of "rural" differ from each

other, each provides objective criteria for applying what is
otherwise    an    amorphous       term.          Each        legislatively           drafted
definition    provides     content        capable        of     application           whereas
"rural," as generally understood, does not.
      ¶23   In contrast, the legislature does not define "rural"
in Wis. Stat. § 59.54(4) and (4m).                     We are left with general

dictionary definitions of the word, which are too vague to apply
in any meaningful manner.          Any attempt to give legally operative
meaning to "rural" using its general definition requires us to
add words to the statute.          Nothing within the statutory language
suggests    that   "rural"   denotes           shifting       boundary      lines       for    a
county's     authority     based     on        population        density         or     other
criteria.     The lack of any workable definition of "rural" and
the   placement    of    "rural"    as     a     modifier       of    the    "naming          or
numbering system" suggests the only reasonable reading of the
                                          19
                                                                          No.   2017AP2021



text    renders      "rural"        merely    descriptive       of   the    "naming       or
numbering system" and the "roads and intersections" within the
system.       "Rural"        does    not     impose   an   additional       territorial
limitation on a county's authority.                   We decline to transform a
stylistic mannerism into an independent legal limitation absent
any textual directive to do so.10
                                    III.     CONCLUSION
       ¶24    Marathon       County's        authority     to    establish        a    rural
naming or numbering system under Wis. Stat. § 59.54(4) and (4m)
is   plain.       The       statutory      text    provides     that   a    county       may
establish     such      a    system    "in     towns."       Accordingly,         Marathon
County acted within its authority by enacting an ordinance to

create a uniform naming and numbering system in towns throughout
Marathon      County.          The    text     does    not      support     the       Town's


       10
       The parties appear to agree that towns were generally
rural when Wis. Stat. § 59.54 was enacted in 1957.     The Town
specifically states that "it is important for the Court to note
that in 1956, the unincorporated areas in counties in the State
of Wisconsin were made up almost exclusively by sparse
populations that were almost certainly rural." Marathon County
similarly maintains that the word "rural" described the nature
of the system that existed in 1957. If true, the predominantly
rural character of towns at the time § 59.54 was enacted could
explain why the legislature chose to call the addressing system
under subsections (4) and (4m) "a rural naming or numbering
system."   The parties' apparent agreement suggests potential
stylistic reasons the drafters chose to include the word in the
statute. This is consistent with our analysis of the statutory
language that "rural" is merely a general description of the
naming or numbering system and the roads subject to it. We need
not resolve this historical detail because "rural" does not
restrict the locations where naming or numbering systems may be
established.


                                              20
                                                               No.   2017AP2021



construction   of     "rural"   as   an    additional   limitation    on   the
territorial scope of Marathon County's authority to implement a
rural naming or numbering system.           "Rural" merely describes the
naming or numbering system and affording it any meaning beyond
this would require reading additional words into the statute,
which we decline to do.
     By    the Court.——The decision         of the   court of appeals       is
reversed.
     ¶25    SHIRLEY    ABRAHAMSON,    J.,    withdrew   from   participation
before oral argument.
     ¶26    ANN WALSH BRADLEY, J., did not participate.




                                      21
    No.   2017AP2021




1